DETAILED ACTION

1.	Claims 15-28 are presented for consideration.

Claim Objections

2.	Claims 15-28 are objected to because of the following informalities:  
As per claims 15, 27, and 28, “system-to” should be corrected as “system to”
As per claims 19-26, “A real-time communications system” should be corrected as “The real-time communication system”
As per claim 28, “the system part” should be corrected as “the real-time communication system part”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15, 16, 18, 20, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [ US Patent Application No 2007/0004463 ], in view of Jellinek [ US Patent Application No 2012/0096111 ].

4.	As per claim 15, Clark discloses the invention as claimed including a real-time communication system for use with a peripheral headset communication device [ i.e. wireless headset system ] [ Figure 1; and paragraph 0020 ], comprising: 
a first computing device [ i.e. processor-based host ] [ 22, Figure 2; and paragraph 0022 ]; 
a peripheral device [ i.e. wireless headset ] [ 44, Figure 2 ]; 
a connection component of the first computing device for connecting the first computing device and the peripheral device [ i.e. headset based communicates with headset and host ] [ 42, Figure 2; and paragraph 0021 ]; 
a software for the peripheral device installed on the first computing device [ i.e. headset integrator application to facilitate the calls using wireless heaset ] [ 28, Figure 2; and paragraphs 0023, and 0025 ]; 
first internet browser installed on the first computing device [ i.e. target application program includes Internet browser application ] [ Abstract; and paragraphs 0027, and 0028 ], the first internet browser being configured for providing content in the form of video, audio, and/or data [ i.e. word, spreadsheet, email ] [ paragraphs 0009, and 0027 ];
a user interface of the peripheral device [ i.e. user activation of a program button on the wireless headset ] [ 62, Figure 3; and paragraphs 0027-0029 ] for generating control signals for controlling one or more functionalities in the first internet browser [ i.e. 
Clark does not specifically disclose an external computing system in communication with the first internet browser and with the software, and the control signals being transmitted via the connection component from the software installed on the first computing device to the external computing system to the first internet browser installed on the first computing device.
Jellinek discloses 
an external computing system in communication with the first internet browser and with the software [ i.e. the data 153 and/or the update unit may be configured to periodically check the data repository 134 for an update of data 153 ] [ Figure 2; and paragraphs ] [ Figure 2; and paragraphs 0049-0051 ], and the control signals being transmitted via the connection component from the software installed on the first computing device to the external computing system to the first internet browser installed on the first computing device [ i.e. the update unit might comprises a small program that interacts with a general purpose browser ] [ Figure 1; and paragraphs 0040-0048 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Clark and Jellinek because the teaching of Jellinek would enable to provide post-manufacturing processes for updating and customizing the operations between such devices [ Jellinek, paragraph 0001 ].

5.	As per claim 16, Clark discloses wherein the first internet browser is configured for providing video communication sessions, audio communication sessions and/or data communication sessions [ paragraphs 0027, and 0028 ].

6.	As per claim 18, Clark discloses wherein the one or more functionalities comprise to accept incoming call, reject incoming call, initiate call, end call, mute microphone, unmute microphone, mute speaker, unmute speaker, adjust speaker volume up, and/or adjust speaker volume down [ i.e. receiving incoming and sending outgoing communication calls ] [ paragraphs 0022, and 0023 ].  

7.	As per claim 20, Clark discloses wherein the peripheral device is a headset or a speakerphone [ wireless headset ] [ 44, Figure 1 ].  

8.	As per claim 21, Clark discloses wherein the user interface is a headset user interface, including buttons on a headset base and/or an inline headset controller and/or buttons on the headset [ i.e. button ] [ paragraphs 0027-0029 ].  
  
9.	As per claim 23, Clark discloses wherein the connection component of the first computing device is a USB port and/or a Bluetooth transceiver for providing wired and/or wireless connection for connecting the first computing device and the peripheral device [ i.e. USB port ] [ 38, 46, Figure 2 ].  



11.	As per claim 25, Clark discloses wherein the software for the peripheral device installed on the first computing device is a device driver and/or a service, such as a headset driver or speakerphone driver [ i.e. headset integrator application ] [ 28, Figure 2; and paragraphs 0023, and 0025 ].

12.	As per claim 26, Jellinek discloses wherein the external computing system is a cloud server, and/or a local server [ paragraph 0080 ].  

13.	As per claims 27, and 28, they are rejected for similar reasons as stated above in claim 15.


14.	Claims 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [ US Patent Application No 2007/0004463 ], in view of Jellinek [ US Patent Application No 2012/0096111 ], and further in view of Yoakum [ US Patent Application No 2015/0039760 ]



16.	As per claim 19, Yoakum discloses wherein the real-time communication is based on the WebRTC standard [ Abstract ]. 
  
17.	As per claim 22, Yoakum discloses wherein the user interface is a separate control device, including a remote control; and/or speakerphone user interface, including buttons on the speakerphone; and/or an electronic device, including a tablet or a smart phone [ i.e. remotely controlling WebRTC client functionality ] [ paragraphs 0027, and 0031 ].  


Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.